Exhibit 10.1

Market Leader, Inc.

AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

STOCK APPRECIATION RIGHT GRANT NOTICE

Market Leader, Inc. (the “Company”) hereby grants to Participant a Stock
Appreciation Right (the “SAR”) with respect to shares of the Company’s Common
Stock. The SAR is subject to all the terms and conditions set forth in this
Stock Appreciation Right Grant Notice (this “Grant Notice”) and in the Stock
Appreciation Right Agreement and the Company’s Amended and Restated 2004 Equity
Incentive Plan (the “Plan”), which are attached to and incorporated into this
Grant Notice in their entirety.

 

Participant:    <First_Name> <Last_Name> Grant Date:    <award_date> Vesting
Commencement Date:    <award_date> Number of Shares Subject to SAR:   
<shares_awarded> Grant Price (per Share):    <award_price> SAR Expiration Date:
   <expire_Date>(subject to earlier termination in accordance with the terms of
the Plan and the Stock Appreciation Right Agreement) Vesting and Exercisability
Schedule:    [To Insert]

Additional Terms/Acknowledgement: By clicking “Accept” below, I understand and
agree to, this Grant Notice, the Stock Appreciation Right Agreement, the Plan
summary, and the Plan. I further acknowledge that as of the Grant Date, the
forgoing documents set forth the entire understanding between me and the Company
regarding the SAR and supersede all prior oral and written agreements on the
subject.



--------------------------------------------------------------------------------

Market Leader, Inc.

AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

STOCK APPRECIATION RIGHT AGREEMENT

Pursuant to your Stock Appreciation Right Grant Notice (the “Grant Notice”) and
this Stock Appreciation Right Agreement (this “Agreement”), Market Leader, Inc.
has granted you a Stock Appreciation Right (the “SAR”) under its Amended and
Restated 2004 Equity Incentive Plan (the “Plan”) with respect to the number of
shares of the Company’s Common Stock indicated in your Grant Notice (the
“Shares”) at the grant price indicated in your Grant Notice. Capitalized terms
not explicitly defined in this Agreement but defined in the Plan shall have the
same definitions as in the Plan.

The details of the SAR are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
SAR will vest and become exercisable as provided in your Grant Notice, provided
that vesting will cease upon your Termination of Service and the unvested
portion of the SAR will terminate.

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the SAR unless the Shares issuable upon exercise
are registered under the Securities Act or, if such Shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act. The exercise of
the SAR must also comply with other applicable laws and regulations governing
the SAR, and you may not exercise the SAR if the Company determines that such
exercise would not be in material compliance with such laws and regulations.

3. Exercise of SAR. You may exercise the SAR by giving written notice to the
Company, in form and substance satisfactory to the Company, which will state
your election to exercise the SAR and the number of Shares for which you are
exercising the SAR. Subject to Section 6 of this Agreement, following receipt of
notice of exercise from you, the Company will make payment to you in one or a
combination of the following methods, as determined in the Committee’s sole
discretion: (a) a cash payment equal to the excess, if any, of the then Fair
Market Value of one share of Common Stock over the Grant Price (per Share) of
the SAR, multiplied by the number of Shares for which the SAR is exercised or
(b) issuance of that number of shares of Common Stock determined by dividing
(x) the excess, if any, of the then Fair Market Value of one share of Common
Stock over the Grant Price (per Share) of the SAR, multiplied by the number of
Shares for which the SAR is exercised by (y) the then Fair Market Value of one
share of Common Stock (any fractional shares resulting from this calculation
will be paid in cash).

4. Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the SAR will terminate automatically and without further
notice immediately upon your Termination of Service. You may exercise the vested
portion of the SAR as follows:

(a) General Rule. You must exercise the vested portion of the SAR on or before
the earlier of (i) three months after your Termination of Service and (ii) the
SAR Expiration Date;

(b) Retirement or Disability. If your employment or service relationship
terminates due to Retirement or Disability, you must exercise the vested portion
of the SAR on or before the earlier of (i) one year after your Termination of
Service and (ii) the SAR Expiration Date;

(c) Death. If your employment or service relationship terminates due to your
death, the vested portion of the SAR must be exercised on or before the earlier
of (i) one year after your Termination of Service and (ii) the SAR Expiration
Date. If you die after your Termination of Service but while the SAR is still
exercisable, the vested portion of the SAR may be exercised until the earlier of
(x) one year after the date of death and (y) the SAR Expiration Date; and

(d) Cause. The vested portion of the SAR will automatically expire at the time
the Company first notifies you of your Termination of Service for Cause, unless
the Committee determines otherwise. If your employment or service relationship
is suspended pending an investigation of whether you will be terminated for
Cause, all your rights under the SAR likewise will be suspended during the
period of investigation. If any facts that would constitute termination for
Cause are discovered after your Termination of Service, any SAR you then hold
may be immediately terminated by the Committee.



--------------------------------------------------------------------------------

It is your responsibility to be aware of the date the SAR terminates.

5. Limited Transferability. During your lifetime only you can exercise the SAR.
The SAR is not transferable except by will or by the applicable laws of descent
and distribution. The Plan provides for exercise of the SAR by a beneficiary
designated on a Company-approved form or the personal representative of your
estate. Notwithstanding the foregoing, the Committee, in its sole discretion,
may permit you to assign or transfer the SAR, subject to such terms and
conditions as specified by the Committee.

6. Withholding Taxes. As a condition to the exercise of any portion of the SAR,
you must make such arrangements as the Company may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that may
arise in connection with such exercise.

7. SAR Not an Employment or Service Contract. Nothing in the Plan or any Award
granted under the Plan will be deemed to constitute an employment contract or
confer or be deemed to confer any right for you to continue in the employ of, or
to continue any other relationship with, the Company or any Related Company or
limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without Cause.

8. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the SAR within
three months (one year in the case of Retirement, Disability or death) of your
Termination of Service or if any portion of the SAR is cancelled or expires
unexercised. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of your Termination of Service for
any reason even if the termination is in violation of an obligation of the
Company or a Related Company to you.

9. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

10. Section 409A Compliance. Notwithstanding any provision in the Plan or this
Agreement to the contrary, the Committee may, at any time and without your
consent, modify the terms of the SAR as it determines appropriate to avoid the
imposition of interest or penalties under Section 409A of the Code; provided,
however, that the Committee makes no representations that the SAR shall be
exempt from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to the SAR.

[For CEO Grant Only: 11. Accelerated Vesting. Notwithstanding anything set forth
above or in the Plan:

(a) Termination of Employment. In the event you terminate your employment for
“Good Reason” (as defined in your Employment Agreement), or the Company
terminates your employment other than for “Cause” (as defined in your Employment
Agreement), the unvested portion of the SAR that would have been exercisable as
of the fourth quarterly vesting following termination will automatically become
vested and exercisable immediately prior to termination.

(b) Corporate Transaction. Upon a Company Transaction that is not a Related
Party Transaction (as defined in the Plan), 50% of the unvested portion of the
SAR will automatically become vested and exercisable and the remaining unvested
portion of the SAR will vest in equal quarterly increments over the shorter of
(i) two years immediately following such Company Transaction, or (ii) the amount
of time remaining under the SAR’s original vesting schedule. This provision is
in addition to, and not in lieu of, any other rights provided in the Plan
concerning the effect of a Company Transaction on outstanding SARs.]